PER CURIAM.
Christopher Michael Palmer appeals the district court’s order dismissing without prejudice his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Palmer v. Angelone, No. CA-01-1668 AM (E.D.Va. Nov. 8, 2001). We deny Palmer’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.